Exhibit 10.3
 
EXCLUSIVE LICENSE AGREEMENT
For Licensing Patent Rights


THIS AGREEMENT is made and entered into this _____ of November, 2007, by and
between the Regents Of The University Of Colorado, a body corporate, having its
principal office at 1800 Grant Street, 8th Floor, Denver, CO 80203 (hereinafter
“University”) and V-Clip Pharmaceuticals, Inc.(“V-Clip”), a California
corporation having its principal office at 1321 Mountain View Circle, Azusa,
California 91702, and Viral Genetics, Inc, a Delaware corporation having its
principal office at 1321 Mountain View Circle, Azusa, California 91702 (“Viral
Genetics”).


WITNESSETH


WHEREAS, University is the owner of certain Patent Rights (as later defined
herein) developed by inventor Dr. Karen Newell (“Dr. Newell”), et al., and has
the right to grant licenses under said Patent Rights, and;


WHEREAS, V-Clip and Viral Genetics  are interested in licensing and further
developing the Patent Rights for commercial applications, and;


WHEREAS, University desires to have the Patent Rights developed and
commercialized to benefit the public and is willing to grant a license
hereunder;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:




ARTICLE 1 DEFINITIONS
 
1.01          “Licensee” shall mean V-Clip, but in the event of, and upon,
merger of V-Clip entirely into Viral Genetics, Inc., then licensee shall mean
Viral Genetics, Inc.
 
1.02          “Affiliate(s)” shall mean every corporation, or entity, which,
directly or indirectly, or through one or more intermediaries, controls, is
controlled by, or is under common control with Licensee.  For the purposes of
this definition, the term “control” means (a) beneficial ownership of at least
fifty percent (50%) of the voting securities of a business organization with
voting securities, or (b) a fifty percent (50%) or greater interest in the net
assets or profits of a partnership or business organization without voting
securities.
 
1.03          “Effective Date” shall mean the date of the last signature on this
Agreement.
 
1.04          “Fields of Use” shall mean the fields of use identified in
Appendix B.
 
1.05          “Know-How” shall mean, and be limited to: (a) University's
proprietary information that has been created, developed, or fixed in any
tangible medium of expression prior to or as of the Effective Date and which is
directly related to the use of, or desirable for the practice of, the licensed
Patent Rights; and (b) University's proprietary information that is directly
related to the use of, or desirable for the practice of, the licensed Patent
Rights developed by Dr. Newell after the Effective Date while Dr. Newell remains
an employee of University and is an active participant in Licensee as an
employee, board member or consultant.


Page 1 of 21

--------------------------------------------------------------------------------


 
1.06         “Licensed Process(es)” shall mean any process, art, or method that
is covered in whole or in part by an issued, unexpired claim or a pending claim
contained in the Patent Rights.
 
1.07         “Licensed Product(s)” shall mean any:
 
(a)           product or part thereof that is covered in whole or in part by an
issued, unexpired claim or a pending claim contained in the Patent Rights in the
country in which any such product or part thereof is made, used or sold; and
 
(b)           product, apparatus, or part thereof that is manufactured by using
a process covered in whole or in part by an issued, unexpired claim or a pending
claim contained in the Patent Rights in the country in which any Licensed
Processes is used.
 
1.08         “Net Sales” shall mean the total gross receipts for sales of
Licensed Products or practice of Licensed Processes by or on behalf of Licensee
or its Affiliates, and from leasing, renting, or otherwise making Licensed
Products available to others without sale or other dispositions, whether
invoiced or not, less returns and allowances, packing costs, insurance costs,
freight out, taxes or excise duties imposed on the transaction (if separately
invoiced and paid), and wholesaler and cash discounts in amounts customary in
the trade to the extent actually granted.  No deductions shall be made for
commissions, or for the costs of collections.  Net Sales shall also include the
fair market value of any non-cash consideration received by Licensee or its
Affiliates for the sale, lease, or transfer of Licensed Products or Licensed
Processes.
 
1.09         “Patent Rights” shall mean all of the following University
intellectual property:
 
(a)           the United States and foreign patents and/or patent
applications,  provisional patent applications, and invention disclosures listed
in Appendix A;
 
(b)           United States and foreign patents issued from the applications
listed in Appendix A and from divisionals and continuations of these
applications;
 
(c)           claims of U.S. and foreign continuation-in-part applications, and
of the resulting patents, that are directed to subject matter specifically
described in the U.S. and foreign applications listed in Appendix A;
 
(d)           claims of all foreign patent applications, and of the resulting
patents, that are directed to subject matter specifically described in the
United States patents and/or patent applications described in (a), (b) or (c)
above; and
 
(e)           any reissues of United States patents described in (a), (b) or (c)
above.
 
1.10         “Territory” shall be as stated in Appendix B.



Page 2 of 21

--------------------------------------------------------------------------------




ARTICLE  2      GRANT OF RIGHTS AND ACCEPTANCE


2.01         University hereby grants and Licensee accepts, during the term and
subject to the terms and conditions of this Agreement, and further subject to
University's right to do so without incurring liability to third parties,


(a)           an exclusive license to use the Know-How in the Territory and in
the Field of Use; and
 
(b)           an exclusive license of University’s Patent Rights in the
Territory to make , use, sell, offer to sell, and import any Licensed Product(s)
in the Field of Use and to practice any Licensed Process(es) in the Field of
Use.
 
2.02         This Agreement confers no license or rights by implication,
estoppel, or otherwise under any patent applications or patents of University
other than licensed Patent Rights.
 
2.03         This Agreement shall be subject to the mandatory public laws in any
country where this Agreement will produce an effect.
 
ARTICLE 3      FUTURE IMPROVEMENTS AND ADDITIONS
 
3.01          Improvements.  Provided that Dr. Newell is at the time obligated
to assign intellectual property to University and is involved as an employee,
board member, or consultant to Licensee, and in the event that Dr. Newell, or
anybody working in a laboratory under the supervision or direction of Dr. Newell
develops any patentable invention the practice of which would also require the
practice of an invention claimed in or covered by the Licensed Patent Rights and
which is a modification of, or addition to, the invention claimed in or covered
by the Licensed Patent Rights in (“Improvement”), then University shall disclose
each such Improvement to Licensee in reasonable written detail.  All
Improvements made in the Field of Use as a result of the sponsored research of
Article 8 (“SRA Improvements”) will be considered part of this Agreement at no
additional cost to Licensee, and all Improvements in the Field of Use not
resulting from such sponsored research (“Non-SRA Improvements”) shall be
considered part of this Agreement provided that Licensee makes a one time up
front payment of twenty thousand dollars ($20,000) to University for each such
Non-SRA Improvement within sixty (60) days of the disclosure of each such
Non-SRA Improvement to Licensee; provided, however that all such payments shall
be waived the until execution of the Sponsored Research Agreement referred to in
Article 8.
 
3.02          Independent Inventions.  Provided that Dr. Newell is at the time
obligated to assign intellectual property to University and is involved as an
employee, board member, or consultant to Licensee, University hereby grants to
Licensee an exclusive option (“Option”) to obtain the exclusive, worldwide,
commercial rights to each Independent Invention on terms and conditions to be
negotiated by the parties following the exercise by Licensee of the
Option.  Licensee shall have [REDACTED]from the date of disclosure by University
to exercise the Option.  An Independent Invention shall be an invention that:
 
(a)           Is made by Dr. Newell, or anybody working in a laboratory under
the supervision or direction of Dr. Newell; and


Page 3 of 21

--------------------------------------------------------------------------------


 
(b)           Is in the Field of Use, the practice of which would not require
the practice of an invention claimed in or covered by the Licensed Patent Rights
and
 
(c)            Is not subject to any prior contractual or legal obligations.
 
3.03         Field of Use Expansion.  University shall disclose to Licensee in
reasonable written detail, after the University’s Technology Transfer Office
(“TTO”) receives notification from the inventor(s) of such invention, each
invention that has been made that would be an Improvement or an Independent
Invention that would involve applications outside the Field of Use, and Licensee
shall have a [REDACTED] exclusive right of first negotiation to expand the Field
of Use hereunder (provided there are no conflicts with pre-existing University
obligations) to include such invention in one or more additional fields for
Licensed Product or Licensed Process (for example, and by way of example only,
in the diagnosis or treatment of bacterial or other viral diseases not already
included in The Fields of Use), on terms and conditions to be negotiated by the
parties based on industry economic and diligence standards; provided, however,
that said right of first negotiation shall not extend to the fields of
autoimmune diseases or energy metabolism.
 
3.04         University shall disclose each Independent Invention to Licensee in
reasonable written detail after the TTO receives notification from the
inventor(s) that such Independent Invention has been made, and Licensee shall
have [REDACTED] days (the “Option Period”) following receipt of such invention
disclosure to exercise the Option with respect to such Independent Invention by
delivering to University written notice indicating that Licensee desires to
exercise the Option.  Upon such notice, the parties shall negotiate in good
faith for a period of up to sixty (60) days commercially reasonable terms and
conditions for a license under the intellectual property rights relating to such
Independent Invention;
 
3.05         Notwithstanding any other provision in this Agreement to the
contrary, and whether or not such work is in the Field or Field of Use
Expansion, University shall not own or have (and nothing in this Agreement shall
constitute a grant of) any rights in, to or under any patents, inventions,
technology, know how, or other intellectual property:
 
(a)           That may be created or developed at any time by Licensee, or by
Karen Newell working or consulting at Licensee independent of her work performed
or contemplated under funded research or employment agreement at the University,
using Licensee’s own facilities, for Licensee’s own account and benefit; or
 
(b)           That may be created or developed at any time by Licensee, using
its own facilities, or under a contract with, or under a grant from, a Third
Person
 
ARTICLE 4      SUBLICENSING
 
4.01         Upon prior written approval by University, such approval not to be
unreasonably withheld, Licensee and or its Affiliates may sublicense to one or
more third parties the rights granted in Article 2 subject to the following
limitations:
 
(a)           Licensee agrees that any sublicenses granted by it shall impose
restrictions and conditions upon sublicensees at least equivalent in scope to
those imposed upon Licensee;


Page 4 of 21

--------------------------------------------------------------------------------


 
(b)           Licensee agrees that, in the event University terminates this
Agreement pursuant to §12.03, any sublicenses granted, in University's sole
discretion, shall be directly enforceable by University; and
 
(c)           Licensee agrees that any sublicenses granted shall adequately
protect University's security and property interest in University's Know-How and
Patent Rights.
 
4.02         Licenses transferred to Affiliates shall not be considered
sublicenses for purposes herein unless such Affiliates are involved in the use
of the Licensed Process or Patent.
 
4.03         Any sublicenses granted by Licensee shall provide only for cash
consideration from sublicensees unless University has expressly consented
otherwise in writing in advance, which consent shall not be unreasonably
withheld.
 
4.04         Licensee agrees to forward to University a copy of each fully
executed sublicense agreement postmarked within thirty (30) days of the
execution of such agreement.
 
ARTICLE 5      GOVERNMENT AND UNIVERSITY RIGHTS
 
5.01         Notwithstanding any use of descriptive terms within this Agreement
such as “exclusive”, this Agreement is subject to all of the terms and
conditions of Title 35 U.S.C. §§ 200 et al (“Bayh-Dole Act”) and 37 C.F.R. 401,
as such may be amended.  Further, Licensee agrees to take all reasonable action
necessary to enable University to satisfy its obligations under the Bayh-Dole
Act.
 
5.02         University shall have the non-transferable right to practice the
Patent Rights and Know-How for its own research and education, including
sponsored research, provided that the sponsor, other than a government agency
under Bayh-Dole, has no right in the results of such sponsored research.
 
5.03         University shall have the right to publish any information included
in the Patent Rights and the Know-How provided that University provides Licensee
with a copy of the proposed publication at least thirty (30) days prior to
publication, and takes reasonable steps to avoid the loss of any patent rights
as a result of University exercising its rights under this Article 5.
 
ARTICLE 6      ROYALTIES
 
6.01         Licensee agrees to pay University a nonrefundable and
non-creditable license issue fee as set forth in Appendix C.
 
6.02         Licensee agrees to pay to University an annual, nonrefundable
minimum royalty as set forth in Appendix C.  The minimum annual royalty is due
and payable on first business day of each calendar year and may be credited
against any Earned Royalties, including Eearned Sublicense Royalties, due for
net sales made that year.
 
6.03         Licensee agrees to pay University the Earned Royalty set forth in
Appendix C.  In the event that the Patent Rights are dominated by an issued
patent that is owned or controlled by a third party (the "Dominant Patent") and
Licensee enters into a license with said third party with respect to the
Dominant Patent, whether before or after the Effective Date, and agrees to pay a
royalty thereunder in order to make, use, or sell the Licensed Products or
Licensed Processes, the royalty specified in Appendix C shall be adjusted for
stacking in accordance with Article 6.06.


Page 5 of 21

--------------------------------------------------------------------------------


 
6.04         Licensee agrees to pay University benchmark royalties as set forth
in Appendix C.
 
6.05         Licensee agrees to pay University sublicensing royalties, in the
percentages as set forth in Appendix C, of all consideration in any form
received by Licensee or Affiliates in connection with a grant to any third party
of a sublicense of the rights granted in Article 2 (“Sublicense
Revenue”).  Sublicense Revenue shall include without limitation up front fees,
maintenance fees, royalties on net sales by sublicensees, milestone payments,
the unearned portion of any minimum royalties, equity, and research and
development funding in excess of the costs of performing such research and
development.  Royalty for sublicenses shall not in any event include any amount
paid to Licensee by any sublicensee or other person, (a) as fair consideration
for research and/or development services, (b) as an investment or loan to
Licensee, or (c) as consideration for any other property, rights or services
that have been or are expected to be furnished by Licensee to such sublicensee
or person.
 
6.06         In the event that the Licensee must enter into a license with a
third party and agrees to pay a royalty thereunder in order to make, use, or
sell a Licensed Product(s), the Earned Royalty shall be reduced by fifty percent
(50%) of  the royalty paid to said third party during a given reporting period.
However, in no event shall the Earned Royalty paid to University be less one
half the specified royalty.
 
6.07         No multiple royalties shall be payable because any Licensed
Products or Licensed Processes are covered by more than one of the Patent
Rights.
 
6.08         On sales of Licensed Products by Licensee to sublicensees or on
sales made in other than arm’s-length transactions, the value of the Net Sales
attributed under this Article 6 to such a transaction shall be that which would
have been received in an arm’s-length transaction, based on a like transaction
at that time.
 
6.09         Unless otherwise provided herein, all payments required under this
Agreement shall be due within thirty (30) days of written notice from
University.  Payments past due shall bear interest at the rate of one and
on-half percent (1.5%) per month compounded, or the maximum interest rate
allowed by applicable law, whichever is less. 
 
ARTICLE 7      REPORTS, RECORDS AND AUDITS
 
7.01         Starting with the first sale of Licensed Product or Practice of
Licensed Process for which Net Sales has been received by Licensee, or for which
a sublicensing Royalty has been received, Licensee shall, without request by
University, and within forty-five (45) days of the respective period, render to
University written accounts for each calendar quarter of the Net Sales of
Licensed Products and/or Licensed Processes subject to royalty hereunder made
during the prior three (3) month period and shall simultaneously pay to
University the royalties due on such Net Sales, if any, in United States
Dollars.  Minimum annual royalties, if any, that are due University for any
calendar year, shall be paid by Licensee along with the written report due under
this Agreement.  The written report shall be in the form of the report of
Appendix D.


Page 6 of 21

--------------------------------------------------------------------------------


 
7.02         Licensee shall keep accurate records in sufficient detail to
reflect its operations under this Agreement and to enable the royalties accrued
and payable under this Agreement to be determined.  Such records shall be
retained for at least three (3) years after the close of the period to which
they pertain, or for such longer time as may be required to finally resolve any
question or discrepancy raised by University.
 
7.03         Upon the request of University, with reasonable notice, but not
more frequently than once a year, Licensee shall permit an independent public
accountant selected and paid by University to have access during regular
business hours to such records as may be necessary to verify the accuracy of
royalty payments made or payable hereunder.  Said accountant shall disclose
information acquired to University only to the extent that it should properly
have been contained in the royalty reports required under this Agreement. If an
inspection shows an underreporting or underpayment in excess of five percent
(5%) for any twelve (12) month period, then Licensee shall reimburse University
for the cost of the inspection and pay the amount of the underpayment including
any interest as required by this Agreement.
 
7.04         Licensee acknowledges that University is subject to the Colorado
Public Records Act (C.R.S. §§ 24-72-201 et seq.).  All plans and reports marked
“Confidential” shall be treated by University as confidential to the extent
permitted under §§ 24-72-204.
 
7.05         Each Party shall vigilantly protect the confidential information
related to the Patent Rights and Know-How from disclosure to third parties; and
no such disclosure shall be made without the disclosing Party’s written
permission.  All written documents containing confidential information and other
material in tangible form received by either Party under this Agreement shall
remain the property of the disclosing Party, and such documents and materials,
together with copies of excerpts thereof, shall promptly be returned to
disclosing Party upon request, except one copy may be retained for archival
purposes.
 
ARTICLE 8      SPONSORED RESEARCH
 
8.01         Licensee shall sponsor research related to Licensed Process(es) and
Licensed Product(s) at University, to be memorialized in a separate Sponsored
Research Agreement (“SRA”) to be negotiated between University and
Licensee.    Licensee agrees that the SRA will include Licensee’s obligation to
make the following payments to, or for the benefit of, the lab of Dr. Newell at
the University of Colorado, each of said payments to have an indirect cost rate
as determined by UCCS administration: Twenty Five Thousand Dollars ($25,000.00)
on the first day of each of April, July, and October of 2008, and of each April,
July, and October and January thereafter,  ending with the payment in January
2012, provided that at the time any such payment is due, Dr. Newell is employed
by University.  Any Improvements and Independent Inventions resulting from such
research shall be subject to Article 3 of this Agreement.
 
ARTICLE 9      DUE DILIGENCE AND PERFORMANCE
 
9.01         Licensee shall use its best efforts to bring Licensed Products and
Licensed Processes to market through a thorough, vigorous and diligent program
for exploitation of the Patent Rights, to develop manufacturing capabilities, to
continue active, diligent marketing efforts, and to satisfy the needs of such
market with the Licensed Products and Licensed Processes throughout the life of
this Agreement.  Licensee acknowledges and agrees to the performance milestones
defined in Appendix E.


Page 7 of 21

--------------------------------------------------------------------------------


 
9.02         Licensee agrees to develop a vigorous sublicensing program to
effect commercialization of Licensed Products and Licensed Processes in any
Field of Use or Territory that Licensee decides not to exploit for its own self.

 
Article 10      PATENTS, COSTS, AND ENFORCEMENT
 
10.01       Licensee shall reimburse University within thirty (30) days of
University’s invoice, an amount of unreimbursed patent expenses (currently
estimated at $3,500.00) incurred by University through the Effective Date of
this Agreement.  Remaining costs incurred from August 31, 2007 through the
Effective Date of this Agreement shall be invoiced by University and paid by
Licensee within thirty (30) days of invoice.
 
10.02       Licensee shall control the preparation, filing, prosecution, and
maintenance of any and all patent applications or patents included in the Patent
Rights on or after the Effective Date including all costs, associated with the
perfection and maintenance of Patent Rights. Licensee’s patent counsel shall
keep University advised as to the status of the Patent Rights by providing
University, in a timely manner prior to their due date, with copies of all
official documents and correspondence relating to the prosecution, maintenance,
and validity of the Patent Rights.  Licensee shall consult with University in
such prosecution and maintenance, shall diligently seek University’s advice on
all matters pertaining to the Patent Rights, shall diligently seek strong and
broad claims under the Patent Rights, and shall not abandon prosecution of any
patent application without first notifying University sixty (60) days prior to
any bar date, of Licensee’s intention and reason therefore, and providing
University with reasonable opportunity to assume responsibility for prosecution,
maintenance and associated costs of such patents and patent applications.  If
University pursues such patent protection, then from that time forward all such
patent applications and any patents arising there from shall no longer be
considered Patent Rights under this Agreement and Licensee shall forfeit all
rights under this Agreement to such patent applications and any patents arising
there from.
 
10.03       No claims of the Patent Rights shall be significantly modified,
deleted, or abandoned by Licensee or its patent counsel without the express,
prior written approval of University.  Such approval shall not be unreasonably
withheld or delayed, and if an objection by University not given within 45 days
then University approval shall be deemed given.  Licensee’s obligations under
this Article 10.03 shall include, without limitation, an obligation to inform
University in a timely manner that Licensee will not pursue patents in any
foreign countries where patent protection may be available such that University
may prosecute patents in such countries if University so desires.  If University
pursues such foreign patent protection, then from that time forward all such
subject patent applications and any patents arising there from shall no longer
be considered Patent Rights under this Agreement and Licensee shall forfeit all
rights under this Agreement to such patent applications and any patents arising
there from.  University shall be responsible for all costs associated with those
patent applications and patents it decides to pursue and maintain.
 
10.04       At any time, University may provide Licensee with written notice
that University wishes to resume control, at University’s expense, of the
preparation, filing, prosecution, and maintenance of any and all patent
applications or patents included in the Patent Rights.  If University elects to
resume such responsibilities, Licensee agrees to cooperate fully with
University, its attorneys, and agents in the preparation, filing, prosecution,
and maintenance of any and all patent applications or patents and to provide
University with complete copies of any and all documents or other materials that
University deems necessary to undertake such responsibilities.  The forfeiture
provisions of Articles 10.02 and 10.03 shall not apply to Patent Rights in
patent applications, and patents arising therefrom, referred to in this Article
10.04.


Page 8 of 21

--------------------------------------------------------------------------------




10.05      University and Licensee agree to inform the other party promptly in
writing of any suspected infringement of the Patent Rights by a third
party.  During the exclusive period of this license, Licensee shall have the
first right to bring an infringement action to enforce the Patent
Rights.  Licensee shall notify University within ninety (90) days of receiving
notice of an alleged infringement of its intention, or lack thereof, to enforce
the Patent Rights. In any such action, Licensee, may, at it option, join
University as a plaintiff.  If Licensee declines to institute suit, University
shall have the right to institute an action for infringement of the Patent
Rights against such third party.  Any action for infringement shall be managed
in accordance with the following:
 
(a)           For any suit brought in Licensee’s name or in both parties’ names,
the out-of-pocket costs thereof shall be borne by Licensee. For any recovery or
settlement, Licensee shall first be reimbursed for its out-of-pocket costs and
then Licensee shall pay University the portion of the recovery or settlement for
past infringement for royalties due, or an appropriate compensation in the event
of a cross-license or other non-cash settlement.  University, at its option, may
be represented by separate counsel of its own selection, the fees for which
shall be paid by University.
 
(b)           If Licensee declines to institute suit, University may, but is not
obligated to, institute suit.  If University decides to institute suit, it shall
notify Licensee in writing.  Licensee’s failure to notify University in writing
within thirty (30) days after the date of University’s notice, that it will join
in enforcing the Patent Rights pursuant to the terms hereof, shall be deemed
conclusively to be Licensee’s assignment to University of all rights, causes of
action, and damages resulting from any such alleged infringement.  University
shall bear the entire cost of such litigation and shall be entitled to retain
the entire amount of any recovery or settlement; and
 
(c)           If Licensee undertakes to defend the Patent Rights by litigation,
Licensee may deduct from its royalty payments to University with respect to the
Patent Rights subject to suit an amount not exceeding fifty (50%) of Licensee's
expenses and costs of such action, including reasonable attorney's fees,
provided however, that such reduction shall not exceed fifty percent (50%) of
the total royalty due to University for each calendar year.
 
10.06       In the event that an action alleging invalidity or non-infringement
of any of the Patent Rights shall be brought against Licensee by declaratory
judgment action or raised by way of counterclaim or affirmative defense in an
infringement suit brought by Licensee under Article 10.05, pursuant to this
Agreement and the provisions of Chapter 29 of Title 35, U.S. Code or other
statutes, Licensee may:
 
Page 9 of 21

--------------------------------------------------------------------------------


 
(a)           defend the suit in its own name, at its own expense, and on its
own behalf for presumably valid claims in the Patent Rights; (b) in any such
suit, ultimately to enjoin infringement and to collect for its use, damages,
profits, and awards of whatever nature recoverable for such infringement
consistent with Article 10.05; and
 
(b)           settle any claim or suit for declaratory judgment involving the
Patent Rights, except that Licensee shall have no right to deny the validity of
any patent, patent claim, or patent application included in the Patent Rights in
any compromise or settlement of any claim or suit for declaratory judgment
without the express prior written consent of University; provided however, that
University shall have the first right to take such actions described in (a) and
(b) and shall have a continuing right to intervene in such suit.  Licensee shall
take no action to compel University either to initiate or to join in any such
declaratory judgment action.  If Licensee elects not to defend against such
declaratory judgment action, University, at its option, may do so at its own
expense and shall be entitled to retain the entire amount of any recovery or
settlement.
 
10.07       In all cases, Licensee agrees to keep University reasonably apprised
of the status and progress of any litigation.
 
ARTICLE 11      WARRANTIES, INDEMNIFICATIONS AND INSURANCE
 
11.01       UNIVERSITY MAKES NO REPRESENTATIONS, EXTENDS NO WARRANTIES OF ANY
KIND, EITHER EXPRESS OR IMPLIED, AND ASSUMES NO RESPONSIBILITIES WHATSOEVER WITH
RESPECT TO USE, SALE, OR OTHER DISPOSITION BY LICENSEE, SUBLICENSEE(S), OR THEIR
VENDEES OR OTHER TRANSFEREES OF LICENSED PRODUCTS OR LICENSED PROCESSES
INCORPORATING OR MADE BY USE OF THE PATENT RIGHTS.  THERE ARE NO EXPRESS OR
IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR
THAT THE USE OR SALE OF SUCH PRODUCTS OR PROCESSES WILL NOT INFRINGE ANY PATENT,
COPYRIGHT, TRADEMARK, SERVICE MARK, OR OTHER RIGHTS.
 
11.02       Notwithstanding anything in this Agreement to the contrary, nothing
in this Agreement shall be construed as:
 
(a)           A warranty or representation by University as to rights in
Know-How or the validity or scope of any of the Patent Rights;
 
(b)           A warranty or representation that the Patent Rights or anything
made, used, sold or otherwise disposed of under the License will or will not
infringe patents, copyrights or other rights of third parties; or
 
(c)           An obligation to furnish any know-how or technology not agreed to
in this Agreement, to bring or prosecute actions or suits against third parties
for infringement or to provide any services other than those specified in this
Agreement.
 
11.03       Except to the extent of University’s own negligence, Licensee shall
indemnify, defend, and hold University, its regents, employees, students,
officers, agents, affiliates, and representatives harmless from and against all
liability, demands, damages, losses, and expenses (including attorney fees), for
death, personal injury, illness, property damage, noncompliance with applicable
laws and any other claim, proceeding, demand, expense and liability of any kind
whatsoever in connection with or arising out of:


Page 10 of 21

--------------------------------------------------------------------------------




(a)           the use by or on behalf of Licensee, its sublicensees, Affiliates,
directors, officers, employees, or third parties of any Patent Rights;
 
(b)           the design, manufacture, production, distribution, advertisement,
consumption, sale, lease, sublicense or use of any Licensed Product(s), Licensed
Process(es) or materials by Licensee, or other products or processes developed
in connection with or arising out of the Patent Rights; or
 
(c)           any right or obligation of Licensee under this Agreement.
 
11.04       Licensee shall obtain general liability insurance, including product
liability insurance, on such terms and in such amounts as are reasonable and
customary within its industry for companies similarly situated.
 
ARTICLE 12      DURATION, TERMINATION AND CONVERSION
 
12.01       This Agreement shall become effective as of the Effective Date and
shall expire on the expiration date of the last to expire patents within Patent
Rights.
 
12.02       Licensee may terminate this Agreement at any time on ninety (90)
days written notice to University if Licensee:
 
(a)           pays all amounts due as well as all non-cancelable costs to
University through the termination date;
 
(b)           submits a final report of the type described in Article 7;
 
(c)           returns any confidential materials provided to Licensee by
University in connection with this Agreement;
 
(d)           suspends its use and sales of the Licensed Product(s) and Licensed
Process(es); provided however, that subject to making the payments required by
Article 6 and the reports required by Article 7, Licensee may, for a period of
ninety (90) days after the effective date of such termination, sell all Licensed
Products that may be in inventory; and
 
(e)           provides University the right to access any regulatory information
filed with any U.S. or foreign government agency with respect to Licensed
Products and Licensed Processes.
 
12.03      University may terminate this Agreement in the event that:
 
(a)           Licensee fails to pay University any amounts when due to
University hereunder and Licensee fails to make such payment within sixty (60)
days of prior written notice;
 
(b)           Licensee voluntarily files for Chapter 7 under the Bankruptcy Act;
or
 
Page 11 of 21

--------------------------------------------------------------------------------


 
(c)           Licensee is in breach or default of this Agreement other than
those occurrences listed in Articles 12.03(a) and 12.03(b) and Licensee fails to
cure the breach or default within  ninety (90) days of written notice of the
breach or default. Events constituting a breach or default shall include, but
are not limited to, the following:
 
(i)            failure by Licensee to meet any due diligence requirement of
Appendix E; in this event, University retains the right to convert this
Agreement to a non-exclusive Agreement.
 
(ii)           operation, manufacture, use of or sale of the Licensed Products
or Licensed Processes outside the Fields of Use or Territory;
 
(iii)           failure to keep adequate records or permit inspection or audit.
 
(d)           Licensee, directly or indirectly, challenges or causes to be
challenged the validity or enforceability of any Patent Rights, or Licensor’s
ownership of any Patent Right before any court, agency or tribunal.
 
(e)           Termination shall be effected by written notice after the period
of time referred to in the relevant Article 12.03(a) or 12.03(c) or the event
referred to in Article 12.03(d) and shall be effective immediately upon such
written notice.
 


ARTICLE 13      MISCELLANEOUS
 
13.01      This Agreement shall be binding upon and inure to the benefit of the
respective successors and assigns of the parties hereto.  However, Licensee may
not assign its rights in this Agreement without prior written approval by
University, such approval not to be unreasonably withheld or delayed.
 
13.02      This Agreement shall be governed by and construed in accordance with
the laws of the State of Colorado.
 
13.03       Notice hereunder shall be deemed sufficient if given by registered
mail, postage prepaid, and addressed to the party to receive such notice at the
address given below, or such other address as may hereafter be designated by
notice in writing.
 
 
University:
To:  Kathe Zaslow
Office of Technology Transfer
University of Colorado, 588 SYS
Suite 390, 4001 Discovery Drive
Boulder, CO 80309-0589
CC:      Lynn Pae
CC: David Poticha
Licensee:
____________________
President
V-Clip Pharmaceuticals, Inc
1321 Mountain View Circle
Azusa, California 91702
 
_____________________

 
or to the address noticed by a party in writing or to the address of a successor
in interest noticed by a party in writing.
 
Page 12 of 21

--------------------------------------------------------------------------------


 
14.04       Except as required by law or by Federal or State regulation,
Licensee agrees not to identify University in any promotional advertising, press
releases, sales literature or other promotional materials to be disseminated to
the public or any portion thereof without University prior written consent in
each case, except that Licensee may state that it has a license for the Patent
Rights from University. Licensee further agrees not to use the name of
University or any University faculty member, inventor, employee or student or
any trademark, service mark, trade name, copyright or symbol of University,
without the prior written consent of the University, entity or person whose name
is sought to be used.
 
14.05       Licensee agrees to:


 
(a)
cause Licensed Products or the product of Licensed Processes sold under this
license to be marked with the notice of the patent numbers or patent pending, as
may be feasible and appropriate.

 
 
(b)
comply with all laws and regulations of the United States and any other country
as appropriate concerning or controlling the import or export of the Licensed
Products, data, software, laboratory prototypes or other
commodities.  University makes no representation that a license or consent for
export will not be required by applicable governmental agencies, or if required,
that it will be issued.

 
 
(c)
comply with all applicable statutes, regulations, and guidelines, including
applicable governmental regulations, policies and guidelines in its use of any
University - supplied materials.  Licensee agrees not to use the materials for
research involving human subjects or clinical trials in the United States
without complying with 21 C.F.R. Part 50 and 45 C.F.R. Part 46 (as those
regulations may be amended from time to time).  Licensee agrees not to use the
materials for research involving human subjects or clinical trials outside of
the United States without notifying University in writing, of such research or
trials and complying with the applicable regulations of the appropriate national
control authorities.  Written notification to University of research involving
human subjects or clinical trials outside of the United States shall be given no
later than sixty (60) days prior to commencement of such research or trials.

 
14.06       In the event of any dispute arising out of or relating to this
Agreement, the affected party shall promptly notify the other party (“Notice
Date”), and the parties shall attempt in good faith to resolve the matter.  Any
disputes not so resolved shall be referred to senior executives, who shall meet
at a mutually acceptable time and location within thirty (30) days of the Notice
Date and shall attempt to negotiate a settlement.  If the senior executives fail
to meet within thirty (30) days of the Notice Date, or if the matter remains
unresolved for a period of sixty (60) days after the Notice Date, the parties
hereby irrevocably submit to the jurisdiction of a court of competent
jurisdiction in the State of Colorado, and, by execution and delivery of this
Agreement, each (a) accepts, generally and unconditionally, the jurisdiction of
such court and any related appellate court, and (b) irrevocably waives any
objection it may now or hereafter have as to the venue of any such suit, action
or proceeding brought in such court or that such court is an inconvenient forum.


Page 13 of 21

--------------------------------------------------------------------------------


 
14.07      The terms and provisions contained in this Agreement constitute the
entire Agreement between the parties and shall supersede all previous
communications, representations, agreements or understandings, either oral or
written, between the parties hereto with respect to the subject matter hereof,
and no agreement or understanding varying or extending this Agreement will be
binding upon either party hereto, unless in writing that specifically refers to
this Agreement, signed by duly authorized officers or representatives of the
respective parties, and the provisions of this Agreement not specifically
amended thereby shall remain in full force and effect according to their terms.


14.08      The provisions and clauses of this Agreement are severable, and in
the event that any provision or clause is determined to be invalid or
unenforceable under any controlling body of the law, such invalidity or
unenforceability will not in any way affect the validity or enforceability of
the remaining provisions and clauses hereof.
 
14.09      This Agreement does not establish a joint venture, agency or
partnership between the parties, nor create an employer - employee relationship.


14.10      The parties agree that nothing in this Agreement is intended or shall
be construed as a waiver, either express or implied, of any of the immunities,
rights, benefits, defenses or protections provided to University under
governmental or sovereign immunity laws from time to time applicable to
University, including, without limitation, the Colorado Governmental Immunity
Act (C.R.S. §§ 24-10-101, et seq.) and the Eleventh Amendment to the United
States Constitution.


14.11      Any provisions of this Agreement that by its nature is intended to
survive, shall survive any termination or expiration of this Agreement.


14.12      This Agreement shall be binding upon and inure to the benefit of the
respective successors and assigns of the Parties hereto.  Licensee may not
assign its rights in this Agreement without prior written approval by
University, such approval not to be unreasonably withheld or delayed, provided,
however, that Licensee may assign its rights to Viral Genetics, Inc. in
connection with a merger of V-Clip into Viral Genetics without the prior
approval of University.


14.13      This agreement may be executed in counterpart, and photocopy,
facsimile, electronic or other copies shall have the same effect for all
purposes as an ink-signed original.


 
Signature Page Follows
 


Page 14 of 21

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF the parties hereto have caused this Agreement, which is
effective on the date of the last to sign below, to be executed in duplicate by
their respective duly authorized officers.
 


 
University:
 
By:       _________________________________
Title:    _________________________________
Date:    _________________________________
Office of Technology Transfer
University of Colorado
 
 
V-Clip Pharmaceuticals, Inc.:
 
By:      _________________________________
Title:    President
Date:   _________________________________
.
 
 
 
 
Viral Genetics, Inc.:
 
By:        _________________________________
Title:      President
Date:     _________________________________
Viral Genetics, Inc
 







Page 15 of 21

--------------------------------------------------------------------------------




APPENDIX A
PATENT RIGHTS


INVENTION DISCLOSURES


INVENTION DISCLOSURE: CU1760C
 
United States Patent Application No. 60/886,852, Titled “METHODS OF MODULATING
IMMUNE FUNCTION THROUGH TARGETING OF INVARIANT CHAIN/CD74 AND CLIP”
 
and
 
United States Patent Application No. 60/906,731, titled “IMMUNE MECHANISM FOR
THE DEPLETION OF CD4+ T CELLS”.
 


INVENTION DISCLOSURES: CU1969C and CU1971C
 
United States Patent Application No. No. 61/000,152, filed October 23, 2007,
titled “COMPETITIVE INHIBITORS OF INVARIANT CHAIN EXPRESSION AND/OR ECTOPIC CLIP
BINDING”.


 










Page 16 of 21

--------------------------------------------------------------------------------






APPENDIX  B


FIELD OF USE and TERRITORY




Field of Use:  The diagnosis and treatment of HIV, AIDS, Hepatitis C, and
Herpes.


Territory:  worldwide
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Page 17 of 21

--------------------------------------------------------------------------------




APPENDIX C


ROYALTIES


License Issue Fee:


Within 30 days of the Effective Date, Licensee shall issue to University License
Equity Holdings, Inc., a Colorado nonprofit corporation ("ULEHI"), shares of
V-Clip's common stock representing six percent (6%) of all outstanding shares of
capital stock of V-Clip on a fully diluted basis (the "Percentage
Ownership").  Such shares shall be issued pursuant to ULEHI's standard form
stock subscription agreement, a copy of which is attached hereto.  The
Percentage Ownership shall remain at six percent (6%) and shall have
anti-dilution until such time as:


(a)        V-Clip shall at any time sell equity securities to third parties
(“New Shares”) for cumulative cash consideration of more than $2 million (the
Anti-Dilution Threshold”) -- in the event that V-Clip sells New Shares for
cumulative cash consideration below and up to the Anti-Dilution Threshold, ULEHI
shall receive and V-Clip shall issue additional shares of common stock of V-Clip
in an amount such that ULEHI remains at the Percentage Ownership; or
 
(b)      V-Clip is merged with and into Viral Genetics, Inc.


Minimum annual royalty:


Twenty Five Thousand Dollars ($25,000.00) by January 1, 2009.


Twenty Five Thousand Dollars ($25,000.00) in each calendar year thereafter until
first commercial sales occur.


Seventy Five Thousand Dollars ($75,000.00) in each calendar year after first
commercial sales occur.


Earned royalty:  [REDACTED] Percent ([REDACTED]) of Net Sales from sales in
developed countries, and [REDACTED] Percent ([REDACTED]%) from sales in
undeveloped countries.  Developed countries are herein defined as United States
of America, Canada, Western and Eastern Europe, Japan, Australia, New Zealand,
Israel, Russia, and other countries of the former Soviet Union, Hong Kong,
Singapore, South Korea, Taiwan.  Undeveloped countries are herein defined as
countries other than developed countries.


Benchmark royalties as follows:


Provided that a patent has issued on the subject matter, the following amounts
shall be paid to University within ninety (90) days of the following events:
 


 
1.
[REDACTED]upon filing each Investigational New Drug Application (INDA) with the
Food and Drug Administration (FDA) or with the European Agency for the
Evaluation of Medicinal Products (EMEA)

 
2.
[REDACTED]within ninety (90) days of each first indication in Phase I.

 
3.
[REDACTED]within ninety (90) days of the first indication in Phase II.

 
4.
[REDACTED]within ninety (90) days of each first indication in Phase III.

 
5.
[REDACTED]within ninety (90) days FDA approval of a first indication.

 
6.
One-half of all aforementioned milestones for each second and subsequent
indications.



Page 18 of 21

--------------------------------------------------------------------------------


 
Payment of sublicensing royalties as follows:


Sublicensing royalties payable to the University shall be, with respect to each
sublicense, in accordance with the following, but not to exceed the Earned
Royalty rate in the case of royalties paid by a sublicensee on Net Sales by a
sublicensee:
 

  1. 
For the first twelve (12) months 
[REDACTED]of Sublicense Revenue. 
  2. 
From month 13 through month 36
[REDACTED]of Sublicense Revenue.
  3. 
After month 36
[REDACTED]of Sublicense Revenue.

 
 
 
 
 
 
 

 


Page 19 of 21

--------------------------------------------------------------------------------




APPENDIX D


FORM OF ROYALTY REPORT


ROYALTY REPORT
 
Licensee:
       
CU Case No.:
       
Inventor:
       
Patent #:
       
Period Covered: From:
/
/
 
 
Through:
 
/
/
 
Prepared By:
       
Date:
       
Approved By:
       
Date:
       

 
If license covers several major product lines, please prepare a separate report
for each line.  Then combine all product lines into a summary report.
 
Report Type:     ____ Single Product Line Report:  _____________________________
____ Multiproduct Summary Report.  Page 1 of _____ Pages
____ Product Line Detail.  Line: _____ Trademark: _____    Pages: _____
 
Report Currency: _____ U.S. Dollars     _____     
Other_________________________
 

 
Gross
* Less:
Net
Royalty
Period Royalty Amount
Country
Sales
Allowances
Sales
Rate
This Year
Last Year
U.S.A.
           
Canada
           
Europe
                                                                   
Japan
           
Other:
                                                                   
TOTAL:
           



Sublicense Fees this quarter: $________ (attach page showing names, addresses,
and telephone numbers; and amount of fees received; territory; field of use)
 
Total Royalty: $________  Conversion Rate: ________    Royalty U.S. Dollars:
$______
 


Page 20 of 21

--------------------------------------------------------------------------------


 
APPENDIX E


PERFORMANCE MILESTONES


Licensee shall use reasonable efforts to proceed with the development,
manufacture, exploitation and sale or lease of Licensed Products and Licensed
Processes and to diligently develop markets for the Licensed Products and
Licensed Processes as follows:


[REDACTED]




 
 
 
 
Page 21 of 21

--------------------------------------------------------------------------------